Drake, Ch. J.,
dehvered tbe opinion of tbe court:
This case differs in only one point from Price’s Case (4 0. Cls. B., 164). In that case, as in this, tbe claimant was discharged on account of disability; but it did not appear there that bis disability was incurred in tbe hue of duty. That fact, however, is found in favor of tbe present claimant.
In that case tbe court intimated that if Price’s discharge bad been for disability so incurred, be would have been entitled to transportation or mileage from tbe place of discharge to that of bis muster into tbe service.
We are all of tbe opinion that tbe present claimant is so entitled under section 24 of tbe Act of March 16,1802, u fixing the military peace establishment of the United States ” (2 Stat. L., 137), and tbe above General Order No. 43 of tbe War Department, issued July 10,1861, approved and legalized by tbe Act of August 6, 1861 (12 Stat. L., 326).
Tbe judgment of tbe court is that tbe claimant recover two hundred and forty-six dollars.